DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2019 and 4/29/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first acute angle” and “second acute angle” (Claim 1) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Scooter Convertible into Bike Mode.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “wherein first and second connecting sides” (line 8) should most likely be rewritten as: “wherein the first and second connecting sides.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “a front-rear direction” is unclear and should most likely be rewritten as: “the front-rear direction.” Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “when the scooter body in the compact state” is unclear and should most likely be rewritten as: “when the scooter body is in the compact state.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “the rear wheel” is unclear and should most likely be rewritten as: “the rear wheels.” Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the limitations: "substantially triangular" (Claim 1, lines 2 & 5) and "substantially parallel" (Claim 14), which renders the claims indefinite, since the term is a relative term. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since no tolerances have been defined by the specification or claims, it's impossible to determine what range has been actually claimed, thus rendering the scope of the claim(s) not clearly defined.  Appropriate correction is required.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitation: “when the scooter body is in an extended state the front side is a greater distance from the rear side than when the scooter body is in a compact state” which is unclear and therefore renders the claim indefinite.  It is suggested that the limitation be rewritten as: “when the scooter body is in an extended state bike mode, the front side of the front body portion is a greater distance from the rear side of the rear body portion than when 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 12, the claim recites the limitation: “the rear cross engaging gear” which is of unclear antecedent basis and therefore renders the claim indefinite.  The limitation most likely should be rewritten as: “the cross engaging rear gear” as claimed in Claim 11.  Appropriate correction and/or explanation is required.
Claims 9 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 9, the claim recites the limitation: “from the front side to the rear side” which is of unclear antecedent basis and therefore renders the claim indefinite.  The limitation most likely should be rewritten as: “from the front side of the front body portion to the rear side of the rear body portion.”  Similarly, regarding claim 14, the claim recites the limitation: “the front and the rear sides” which is of unclear antecedent basis and therefore renders the claim indefinite.  The limitation most likely should be rewritten as: “the front side of the front body portion and the rear side of the rear body portion.”  Appropriate correction and/or explanation is required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 14, 16, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 9,381,973 B2).
[Claim 1] Regarding Claim 1, Williams teaches: A scooter-type vehicle (See, e.g., Fig.1-26, 130) comprising a scooter-type body (See, e.g., Fig.1-26, 130), the scooter body comprising: 
a substantially triangular front body portion (See, e.g., Fig.1-26, 12+14+15) including a front side and a first connecting side (See, e.g., Fig.1-26, 14+15) wherein the front side and first connecting side form a first acute angle (See, e.g., Fig.1-26); and 
a substantially triangular rear body portion (See, e.g., Fig.1-26, 16+17) including a rear side and a second connecting side (See, e.g., Fig.1-26, 16+17), wherein the rear side and second connecting side form a second acute angle (See, e.g., Fig.1-26); 

Williams fails to explicitly teach: a scooter.
However, it is well known in the art of vehicle design to provide scooter components between vehicle frame members to permit the user to stand and use the vehicle in a scooter mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the vehicle taught by Williams modified with a scooter mode and components, for the purpose of allowing the user to stand when riding the vehicle and not needing to pedal, and furthermore such a modification would additionally presenting a neat and concise visual appearance when the components are mounted on the vehicle.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int'/ Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, Williams teaches: further comprising a plurality of rear wheels (See, e.g., Fig.1-26, 20a+20b) mountable to the rear body (See, e.g., Fig.1-26) and a crank assembly (See, e.g., Fig.1-26, 32) mounted to the front body (See, e.g., Fig.1-26), wherein the crank assembly is driveably engageable to the rear wheels (See, e.g., Fig.1-26).
[Claim 3] Regarding Claim 3, Williams teaches: wherein the crank assembly is engageable with the rear wheels when the scooter body is in the extended state (See, e.g., Fig.1-26).
[Claim 4] Regarding Claim 4, Williams teaches: wherein the rear wheels are rotatable about an axis transverse to a side surface of the scooter body extending from the front side to the rear side, when the scooter body is in the extended state (See, e.g., Fig.1-26).
[Claim 5] Regarding Claim 5, Williams teaches:  wherein the crank assembly further includes a crank gear (See, e.g., Fig.1-26, 34) and a cross engaging gear (See, e.g., Fig.1-26, 88) driveably coupled to the crank gear (See, e.g., Fig.1-26), the cross engaging gear driveably engageable with the rear wheels when the scooter body is in the extended state (See, e.g., Fig.1-26).
[Claim 6] Regarding Claim 6, Williams teaches: wherein the crank assembly further includes a crank assembly frame (See, e.g., Fig.1-26, 12) retractably mounted to the front body (See, e.g., Fig.1-26), and wherein the crank gear and the cross engaging gear are rotatably mounted to the crank assembly frame (See, e.g., Fig.1-26).
[Claim 7] Regarding Claim 7, Williams teaches: further comprising a crank arm (See, e.g., Fig.1-26, 34) releaseably attachable to the crank assembly (See, e.g., Fig.1-26) and drivably engageable with the rear wheels when the crank assembly is in an unretracted state (See, e.g., Fig.1-26).
[Claim 8] Regarding Claim 8, Williams teaches: further comprising a plurality of rear wheels (See, e.g., Fig.1-26, 20a+20b) mountable to the rear body (See, e.g., Fig.1-
[Claim 9] Regarding Claim 9, Williams teaches: wherein the rear wheels rotate about an axis transverse to a side surface of the scooter body extending from the front side to the rear side when the scooter is in the extended state (See, e.g., Fig.1-26).
[Claim 10] Regarding Claim 10, Williams teaches: wherein the rear wheels rotate about an axis parallel to a side surface of the scooter body extending from the front side to the rear side when the scooter body in the compact state (See, e.g., Fig.1-26).
[Claim 11] Regarding Claim 11, Williams teaches: wherein the front body further includes a crank assembly (See, e.g., Fig.1-26, 34), and the transmission further includes a worm gear (See, e.g., Fig.1-26, 84) rotatably engageable with the rear wheel when the scooter body in the compact state (See, e.g., Fig.1-26), a cross engaging rear gear (See, e.g., Fig.1-26, 88) coupled to the worm gear and engageable to the crank assembly (See, e.g., Fig.1-26).
[Claim 13] Regarding Claim 13, Williams teaches: wherein the transmission further includes a worm shaft (See, e.g., Fig.1-26, 78) supported by the rear body and engageable with the rear wheels when the scooter is in the compact state (See, e.g., Fig.1-26), the worm shaft including one or more worms (See, e.g., Fig.1-26, 84) rotatably engageable with one or more worm gears (See, e.g., Fig.1-26, 88) supported 
[Claim 14] Regarding Claim 14, Williams teaches: wherein the rear body further includes a seat pole holder (See, e.g., Fig.1-26, 26+62) substantially parallel to the front and the rear sides (See, e.g., Fig.1-26), wherein a seat pole (See, e.g., Fig.1-26, 28) is releaseably mountable to the seat pole holder (See, e.g., Fig.1-26).
[Claim 15] Regarding Claim 15, Williams teaches: further comprising a steering column (See, e.g., Fig.1-26, 24), wherein the front body portion further includes a first steering column holder (See, e.g., Fig.1-26, 24) and a second steering column holder (See, e.g., Fig.1-26, 28) transverse to the first steering column holder, and wherein the steering column is releaseably mountable to the first steering column holder when the scooter body in the compact state, and releaseably mountable to the second steering column holder when the scooter body is in the extended state (See, e.g., Fig.1-26).
[Claim 16/17] Regarding Claim 16/17, Williams teaches: further comprising a connectors (See, e.g., Fig.1-26, 50) mounted to the first connecting side of the front body portion (See, e.g., Fig.1-26), and a rear portion electrical connector (See, e.g., Fig.1-26, 52) mounted to the second connecting side of the rear body portion (See, e.g., Fig.1-26) and wherein at each of the compact and extended states of the vehicle at least one of the connectors is electrically connectable to the rear portion electrical connector (See, e.g., Fig.1-26).
Williams fails to explicitly teach: a standing mode harness connector and a bike mode harness connector mounted to the first connecting side of the front body portion, and a rear portion electrical connector mounted to the second connecting side of the 
However, it is well known in the art of vehicle design to provide vehicle electrical components in appropriate mounting locations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the vehicle taught by Williams modified with the electrical harness components as claimed, for the purpose of conveniently allowing the user to effectively and securely connect the various electrical components according to the compact/expanded states of the vehicle, and furthermore such a modification would additionally presenting a neat and concise visual appearance when the components are mounted and connected on the vehicle.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int'/ Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Allowable Subject Matter
Claims 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618